PER CURIAM.
Carl A. Johnson has brought an original proceeding in this court, praying for a writ of mandamus to compel the secretary of state of Wyoming and her deputy to accept the application of relator to have his name printed upon the official ballot at the next ensuing primary election, as a Democratic candidate for the office of Representative in Congress.
*591Relator’s petition shows on its face that his application to become a candidate was received in the office of the secretary of state at 8:30 a. m. on July 13, 1972. The next primary election will be August 22, 1972. Thus, the application to be a candidate was filed less than 40 days next preceding the primary election, and it was therefore not timely filed.
The relator cannot claim a misunderstanding or lack of knowledge as to the time when filings are closed because he brought a similar action in 1962 and obtained a clear and unambiguous interpretation from our court pertaining to the law involved with respect to such filings. The law has not been changed since our 1962 decision (State ex rel. Johnson v. Gage, Wyo., 373 P.2d 958). Therefore, we can only assume relator is unwilling to accept our interpretation and anything we say at this time would be superfluous.
For reasons clearly enunciated in State ex rel. Johnson v. Gage and in State ex rel. Pond v. Copenhaver, 76 Wyo. 326, 301 P.2d 1066, 1067, petitioner’s present petition for mandamus will be denied.
Mandamus writ denied.